--------------------------------------------------------------------------------

Exhibit 10.2

 
VOTING AGREEMENT
 
This VOTING AGREEMENT (this “Agreement”) is entered into as of June     , 2020,
among Ocuphire Pharma, Inc., a Delaware corporation (the “Company”), Rexahn
Pharmaceuticals, Inc., a Delaware corporation (“Parent”), and the undersigned
stockholder (the “Stockholder”) of the Company.
 
WHEREAS, as of the date hereof, the Stockholder is the sole record and
beneficial owner of and has the sole power to vote (or to direct the voting of)
the number of shares of common stock, par value $0.0001 per share (the “Common
Stock”) of the Company, set forth opposite the Stockholder’s name on Schedule I
hereto (such Common Stock, together with any other shares of the Company
(“Shares”) the voting power of which is acquired by such Stockholder during the
Voting Period (as defined below), are collectively referred to herein as the
“Subject Shares”);
 
WHEREAS, the Company, Parent, and Razor Merger Sub, Inc., a Delaware corporation
and a wholly-owned subsidiary of Parent (“Merger Sub”), are concurrently
entering into an Agreement and Plan of Merger and Reorganization, dated on or
about the date hereof (as amended from time to time, the “Merger Agreement”),
pursuant to which Merger Sub shall be merged with and into the Company, with the
Company continuing as the surviving corporation and as a wholly owned subsidiary
of Parent (the “Merger”);
 
WHEREAS, the adoption of the Merger Agreement and the transactions contemplated
thereby requires the written consent or affirmative vote of the holders of a
majority of the shares of the Common Stock outstanding; and
 
WHEREAS, as an inducement to the Company’s and Parent’s willingness to enter
into the Merger Agreement and consummate the transactions contemplated thereby,
transactions from which the Stockholder believes it will derive substantial
benefits through its ownership interest in the Company, the Stockholder is
entering into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.1    Capitalized Terms. For purposes of this Agreement, capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Merger Agreement.
 
ARTICLE II
 VOTING AGREEMENT AND IRREVOCABLE PROXY
 
SECTION 2.1      Agreement to Vote.
 
(a)       The Stockholder hereby agrees that, within five (5) Business Days
after the Registration Statement becomes effective, the Stockholder shall
execute and deliver, or cause to be executed and delivered, to the Company, a
written consent (a “Written Consent”) approving the Stockholder Approval Matters
(as defined below). The Written Consent shall be coupled with an interest and
shall be irrevocable. As used herein, the term “Expiration Time” shall mean the
earliest to occur of (i) the Effective Time and (ii) the date and time of the
valid termination of the Merger Agreement in accordance with its terms, and the
term “Voting Period” shall mean such period of time between the date hereof and
the Expiration Time.
 

--------------------------------------------------------------------------------

(b)          The Stockholder hereby agrees that, during the Voting Period, and
at any duly called meeting of the stockholders of the Company (or any
adjournment or postponement thereof), or in any other circumstances (including
action by written consent of stockholders in lieu of a meeting) upon which a
vote, adoption or other approval or consent with respect to the adoption of the
Merger Agreement or the approval of the Merger and any of the transactions
contemplated thereby is sought, the Stockholder shall, if a meeting is held,
appear at the meeting, in person or by proxy, and shall provide a written
consent or vote (or cause to be voted), in person or by proxy, all of the
Subject Shares, in each case (i) in favor of (A) any proposal to adopt and
approve or reapprove the Merger Agreement and the transactions contemplated
thereby, including without limitation (1) adoption and approval of the Merger
Agreement and the Contemplated Transactions, (2) adoption and approval of an
amendment of the Company’s certificate of incorporation to increase the
authorized shares of the Company’s Common Stock in the form of Exhibit A hereto,
(3) acknowledgment that the approval given thereby is irrevocable and that the
Stockholder is aware of the Stockholder’s rights to demand appraisal for its
shares pursuant to Section 262 of the DGCL, a true and correct copy of which
will be attached thereto, and that the Stockholder has received and read a copy
of Section 262 of the DGCL, (4) acknowledgment that by the Stockholder’s
approval of the Merger the Stockholder is not entitled to appraisal rights with
respect to the Subject Shares in connection with the Merger and thereby waives
any rights to receive payment of the fair value of the Stockholder’s capital
stock under the DGCL, and (B) waiving any notice that may have been or may be
required relating to the Merger or any of the other transactions contemplated by
the Merger Agreement (the “Stockholder Approval Matters”), and (ii) against (A)
any Acquisition Proposal and any action in furtherance of any such Acquisition
Proposal and (B) any action, proposal, transaction or agreement that, to the
knowledge of the Stockholder, would reasonably be expected to (x) result in a
material breach of any covenant, representation or warranty or any other
obligation or agreement of the Stockholder under this Agreement or the Company
under the Merger Agreement or (y) prevent or materially delay or adversely
affect the consummation of the Contemplated Transactions, including the Merger,
or change in any manner the voting rights of any class of Shares.
 
SECTION 2.2    Grant of Irrevocable Proxy. The Stockholder hereby appoints the
Company and any designee of the Company, and each of them individually, as the
Stockholder’s proxy, with full power of substitution and resubstitution, to
vote, including by executing written consents, during the Voting Period with
respect to any and all of the Subject Shares on the matters and in the manner
specified in Section 2.1; provided, however, that the Stockholder’s grant of the
proxy contemplated by this Section 2.2 shall be effective with respect to
Section 2.1 if, and only if, the Stockholder does not deliver the Written
Consent in accordance with Section 2.1(a) after being given a reasonable
opportunity to do so, or attempts to vote or consent in a manner inconsistent
with the provisions of Section 2.1(b). The Stockholder shall take all further
action or execute such other instruments as may be necessary to effectuate the
intent of any such proxy. The Stockholder affirms that the irrevocable proxy
given by it hereby with respect to the Merger Agreement and the transactions
contemplated thereby is given to the Company by the Stockholder to secure the
performance of the obligations of the Stockholder under this Agreement. It is
agreed that the Company (and its officers on behalf of the Company) will use the
irrevocable proxy that is granted by the Stockholder hereby only in accordance
with applicable Laws and that, to the extent the Company (and its officers on
behalf of the Company) uses such irrevocable proxy, it will only vote (or sign
written consents in respect of) the Subject Shares subject to such irrevocable
proxy with respect to the matters specified in, and in accordance with the
provisions of, Section 2.1.
 
SECTION 2.3      Nature of Irrevocable Proxy. The proxy granted pursuant to
Section 2.2 to the Company by the Stockholder shall be irrevocable during the
term of this Agreement, shall be deemed to be coupled with an interest
sufficient in law to support an irrevocable proxy and shall revoke any and all
prior proxies or powers of attorney granted by the Stockholder and no subsequent
proxy or power of attorney shall be given or written consent executed (and if
given or executed, shall not be effective) by the Stockholder with respect
thereto. The proxy that may be granted hereunder shall terminate upon the
termination of this Agreement, but shall survive the death or incapacity of the
Stockholder and any obligation of the Stockholder under this Agreement shall be
binding upon the heirs, personal representatives and successors of the
Stockholder.
 
ARTICLE III
COVENANTS
 
SECTION 3.1      Subject Shares.
 
(a)           The Stockholder agrees that (i) from the date hereof until the
Effective Time, it shall not, and shall not commit or agree to, without the
prior written consent of Parent and the Company, directly or indirectly, whether
by merger, consolidation or otherwise, offer for sale, sell (including short
sales), transfer, tender, pledge, encumber, assign or otherwise dispose of
(including by gift or by operation of law) (collectively, a “Transfer”), or
enter into any contract, option, derivative, hedging or other agreement or
arrangement or understanding (including any profit-sharing arrangement) with
respect to, or consent to or permit, a Transfer of, any or all of the Subject
Shares or any interest therein; and (ii) during the Voting Period, it shall not,
and shall not commit or agree to, without the prior written consent of Parent
and the Company, (A) grant any proxies or powers of attorney with respect to any
or all of the Subject Shares or agree to vote (or sign written consents in
respect of) the Subject Shares on any matter or divest itself of any voting
rights in the Subject Shares, or (B) take any action that would have the effect
of preventing or disabling the Stockholder from performing its obligations under
this Agreement. Notwithstanding the foregoing, the Stockholder may, at any time,
Transfer its Subject Shares (1) by will or other testamentary document or by
intestacy, (2) to any investment fund or other entity controlled or managed by
the Stockholder, (3) to any member of the Stockholder’s immediate family or (4)
to any trust for the direct or indirect benefit of the Stockholder or the
immediate family of the Stockholder or otherwise for estate planning purposes;
provided, that the applicable transferee shall have executed and delivered a
voting agreement substantially identical to the Agreement. The Stockholder
agrees that any Transfer of Subject Shares not permitted hereby shall be null
and void and that any such prohibited Transfer shall be enjoined. If any
voluntary or involuntary transfer of any Subject Shares covered hereby shall
occur (including, but not limited to, a sale by the Stockholder’s trustee in
bankruptcy, or a sale to a purchaser at any creditor’s or court sale), the
transferee (which term, as used herein, shall include any and all transferees
and subsequent transferees of the initial transferee) shall take and hold such
Subject Shares subject to all of the restrictions, liabilities and rights under
this Agreement, which shall continue in full force and effect.
 
2

--------------------------------------------------------------------------------

(b)          In the event of a stock dividend or distribution, or any change in
the Subject Shares by reason of any stock dividend or distribution, split-up,
recapitalization, combination, conversion, exchange of shares or the like, the
term “Subject Shares” shall be deemed to refer to and include the Subject Shares
as well as all such stock dividends and distributions and any securities into
which or for which any or all of the Subject Shares may be changed or exchanged
or which are received in such transaction. The Stockholder further agrees that,
in the event Stockholder purchases or otherwise acquires beneficial or record
ownership of or an interest in, or acquires the right to vote or share in the
voting of, any additional Shares, in each case after the execution of this
Agreement and prior to the Expiration Time, the Stockholder shall deliver
promptly to the Company and Parent written notice of such event, which notice
shall state the number of additional Shares so acquired. The Stockholder agrees
that any such additional Shares shall constitute Subject Shares for all purposes
of this Agreement and shall be subject to the terms of this Agreement, including
all covenants, agreements, obligations, representations and warranties set forth
herein as if those additional Shares were owned by the Stockholder on the date
of this Agreement.
 
SECTION 3.2     Stockholder’s Capacity. All agreements and understandings made
herein shall be made solely in the Stockholder’s capacity as a holder of the
Subject Shares and not in any other capacity.
 
SECTION 3.3     Other Offers. Except to the extent the Company is permitted to
take such action pursuant to the Merger Agreement, the Stockholder (in the
Stockholder’s capacity as such) shall not, and shall instruct and cause its
Representatives not to, take any of the following actions: (a) solicit,
initiate, knowingly encourage or knowingly facilitate an Acquisition Proposal,
(b) furnish any non-public information regarding the Company to any Person in
connection with or in response to an Acquisition Proposal, (c) engage in, enter
into, continue or otherwise participate in any discussions or negotiations with
any Person with respect to, or otherwise knowingly cooperate in any way with any
Person (or any representative thereof) with respect to, any Acquisition
Proposal, (d) approve, endorse or recommend or propose to approve, endorse or
recommend, any Acquisition Proposal or (e) enter into any letter of intent or
similar document or any Contract contemplating, approving, endorsing or
recommending or proposing to approve, endorse or recommend, any Acquisition
Transaction or accepting any Acquisition Proposal; provided, however, that none
of the foregoing restrictions shall apply to the Stockholder’s and its
Representatives’ interactions with Parent, Merger Sub, the Company and their
respective subsidiaries and representatives. Without limiting the foregoing, it
is understood that any violation of the foregoing restrictions by any
Representatives of the Stockholder shall be deemed to be a breach of this
Section 3.3 by the Stockholder. The Stockholder shall, and shall use reasonable
best efforts to cause its Representatives to, immediately cease any and all
existing discussions or negotiations with any Persons conducted heretofore with
respect to any Acquisition Proposal.
 
SECTION 3.4     Communications. During the Voting Period, the Stockholder shall
not, and shall use its reasonable best efforts to cause its Representatives, if
any, not to, directly or indirectly, make any press release, public announcement
or other public communication that criticizes or disparages this Agreement or
the Merger Agreement or any of the transactions contemplated hereby and thereby,
without the prior written consent of Parent and the Company, provided that the
foregoing shall not limit or affect any actions taken by the Stockholder (or any
affiliated officer or director of Stockholder) that would be permitted to be
taken by Stockholder pursuant to the Merger Agreement. The Stockholder hereby
(a) consents to and authorizes the publication and disclosure by Parent, Merger
Sub and the Company (including in any publicly filed documents relating to the
Merger or any transaction contemplated by the Merger Agreement) of: (i) the
Stockholder’s identity; (ii) the Stockholder’s beneficial ownership of the
Subject Shares; (iii) this Agreement; and (iv) the nature of the Stockholder’s
commitments, arrangements and understandings under this Agreement, and any other
information that Parent, Merger Sub or the Company determines to be necessary in
any SEC disclosure document in connection with the Merger or any transactions
contemplated by the Merger Agreement and (b) agrees as promptly as practicable
to notify Parent, Merger Sub and the Company of any required corrections with
respect to any written information supplied by the Stockholder specifically for
use in any such disclosure document.
 
3

--------------------------------------------------------------------------------

SECTION 3.5      Voting Trusts. The Stockholder agrees that it will not, nor
will it permit any entity under its control to, deposit any of its Subject
Shares in a voting trust or subject any of its Subject Shares to any arrangement
with respect to the voting of such Subject Shares other than as provided herein.
 
SECTION 3.6      Waiver of Appraisal Rights. The Stockholder hereby irrevocably
and unconditionally waives, and agrees not to assert, exercise or perfect (or
attempt to exercise, assert or perfect) any rights of appraisal or rights to
dissent from the Merger or quasi-appraisal rights that it may at any time have
under applicable Laws, including Section 262 of the DGCL. The Stockholder agrees
not to commence, join in, facilitate, assist or encourage, and agrees to take
all actions necessary to opt out of any class in any class action with respect
to, any claim, derivative or otherwise, against Parent, Merger Sub, the Company
or any of their respective successors, directors or officers, (a) challenging
the validity, binding nature or enforceability of, or seeking to enjoin the
operation of, this Agreement or the Merger Agreement, or (b) alleging a breach
of any fiduciary duty of any Person in connection with the evaluation,
negotiation, entry into or consummation of the Merger Agreement.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER
 
The Stockholder hereby represents and warrants to the Company as follows:
 
SECTION 4.1      Due Authorization, etc. The Stockholder is a natural person,
corporation, limited partnership or limited liability company. If the
Stockholder is a corporation, limited partnership or limited liability company,
Stockholder is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is incorporated, organized or
constituted. The Stockholder has all necessary power and authority to execute
and deliver this Agreement, perform the Stockholder’s obligations hereunder and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement, the performance of the Stockholder’s obligations hereunder
and the consummation of the transactions contemplated hereby by the Stockholder
have been duly authorized by all necessary action on the part of the Stockholder
and no other proceedings on the part of the Stockholder are necessary to
authorize this Agreement, or to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Stockholder and
(assuming the due authorization, execution and delivery by Parent and the
Company) constitutes a valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms, except to the
extent enforcement is limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and by general equitable principles.
 
SECTION 4.2     Ownership of Shares. Schedule I hereto sets forth opposite the
Stockholder’s name the Shares over which the Stockholder has sole record and
beneficial ownership as of the date hereof. As of the date hereof, the
Stockholder is the lawful owner of the Shares denoted as being owned by the
Stockholder on Schedule I hereto, has the sole power to vote or cause to be
voted such Shares and has the sole power to dispose of or cause to be disposed
such Shares (other than, if Stockholder is a partnership or a limited liability
company, the rights and interest of Persons that own partnership interests or
units in Stockholder under the partnership agreement or operating agreement
governing Stockholder and applicable partnership or limited liability company
law, or if Stockholder is a married individual and resides in a state with
community property laws, the community property interest of his or her spouse to
the extent applicable under such community property laws, which spouse hereby
consents to this Agreement by executing the spousal consent attached hereto).
The Stockholder has, and will at all times up until the Expiration Time have,
good and valid title to the Shares denoted as being owned by the Stockholder on
Schedule I hereto, free and clear of any and all pledges, mortgages, liens,
charges, proxies, voting agreements, encumbrances, adverse claims, options,
security interests and demands of any nature or kind whatsoever, other than (a)
those created by this Agreement, or (b) those existing under applicable
securities laws. Without limiting the generality of the foregoing, no Person has
any contractual or other right or obligation to purchase or otherwise acquire
any of the Shares, and no Shares are subject to any proxy, voting trust or other
agreement or arrangement with respect to the voting of the Shares except as
provided hereunder.
 
4

--------------------------------------------------------------------------------

SECTION 4.3      No Conflicts. (a) No filing with any Governmental Body, and no
authorization, consent or approval of any other Person is necessary for the
execution of this Agreement by the Stockholder and (b) none of the execution and
delivery of this Agreement by the Stockholder, the performance of the
Stockholder’s obligations hereunder, the consummation by the Stockholder of the
transactions contemplated hereby or compliance by the Stockholder with any of
the provisions hereof shall (i) conflict with or result in any breach of the
organizational documents of the Stockholder, (ii) result in, or give rise to, a
violation or breach of or a default under any of the terms of any material
contract, understanding, agreement or other instrument or obligation to which
the Stockholder is a party or by which the Stockholder or any of the Subject
Shares or its assets may be bound or (iii) violate any applicable order, writ,
injunction, decree, judgment, statute, rule or regulation, except for any of the
foregoing as would not reasonably be expected to impair the Stockholder’s
ability to perform its obligations under this Agreement.
 
SECTION 4.4      Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled, whether directly or indirectly, to a fee, commission
or other benefit from Parent, Merger Sub or the Company in respect of this
Agreement based upon any Contract made by or on behalf of the Stockholder,
solely in the Stockholder’s capacity as a stockholder of the Company.
 
SECTION 4.5     Reliance. The Stockholder has had the opportunity to review the
Merger Agreement and this Agreement with counsel of the Stockholder’s own
choosing. The Stockholder understands and acknowledges that the Company is
entering into the Merger Agreement in reliance upon the Stockholder’s execution,
delivery and performance of this Agreement.
 
SECTION 4.6     No Litigation. As of the date of this Agreement, there is no
Legal Proceeding pending or, to the knowledge of the Stockholder, threatened
against the Stockholder that would reasonably be expected to impair the ability
of the Stockholder to perform its obligations hereunder or consummate the
transactions contemplated hereby.
 
ARTICLE V
TERMINATION
 
SECTION 5.1     Termination. This Agreement shall automatically terminate, and
none of Parent, the Company or the Stockholder shall have any rights or
obligations hereunder and this Agreement shall become null and void and have no
effect upon the earliest to occur of: (a) the Effective Time; and (b) the valid
termination of the Merger Agreement in accordance with its terms. The parties
acknowledge that upon termination of this Agreement as permitted under and in
accordance with the terms of this Agreement, Stockholder shall have no right to
recover any claim with respect to any losses suffered by Stockholder in
connection with such termination. Notwithstanding anything to the contrary
herein, (i) nothing set forth in this Section 5.1 shall relieve Stockholder from
liability for any breach of this Agreement prior to termination hereof, and (ii)
the provisions of this Article V and of Article VI shall survive the termination
of this Agreement.
 
ARTICLE VI
MISCELLANEOUS
 
SECTION 6.1      Further Actions. Subject to the terms and conditions set forth
in this Agreement, the Stockholder agrees to take any all actions and to do all
things reasonably necessary to effectuate this Agreement. If the Stockholder is
a married individual, his or her spouse shall deliver the spousal consent
attached hereto unless such Stockholder can demonstrate to Parent’s and the
Company’s reasonable satisfaction that his or her spouse does not have any
community property interests in the Subject Shares.


5

--------------------------------------------------------------------------------

SECTION 6.2     Fees and Expenses. Except as otherwise specifically provided
herein, each party shall bear its own fees and expenses in connection with this
Agreement and the transactions contemplated hereby.
 
SECTION 6.3     Amendments, Waivers, etc. This Agreement may not be amended
except by an instrument in writing signed by all the parties hereto and
specifically referencing this Agreement. The failure of any party to assert any
rights or remedies shall not constitute a waiver of such rights or remedies.
 
SECTION 6.4    Notices. Any notice, request, instruction or other document
required to be given hereunder shall be sufficient if in writing, and sent by
confirmed electronic mail transmission of a “portable document format” (“.pdf”)
attachment (provided that any notice received by electronic mail transmission or
otherwise at the addressee’s location on any business day after 5:00 p.m.
(addressee’s local time) shall be deemed to have been received at 9:00 a.m.
(addressee’s local time) on the next business day), by reliable overnight
delivery service (with proof of service), or hand delivery, addressed as
follows:
 
If to the Company, to
 
Ocuphire Pharma, Inc.
37000 Grand River Ave, Suite 120
Farmington Hills, MI 48335
Attn: Mina Sooch
Email: msooch@ocuphire.com
 
with a copy to (which shall not constitute notice):
 
Honigman LLP
650 Trade Centre Way, Suite 2000
Kalamazoo, MI 49002
Attention: Phillip D. Torrence
Email: ptorrence@honigman.com
 
If to Parent, to
 
Rexahn Pharmaceuticals, Inc.
15245 Shady Grove Road, Suite 455
Rockville, MD 20850
Attn: Douglas J. Swirsky
Email: swirskyd@rexahn.com
 
with a copy to (which shall not constitute notice):
 
Hogan Lovells US LLP
100 International Drive, Suite 2000
Baltimore, MD 21202
Attention: Asher M. Rubin; William I. Intner
Email: asher.rubin@hoganlovells.com; william.intner@hoganlovells.com
 
If to the Stockholder, to the address or electronic mail address set forth on
the signature pages hereto or to such other Person or address as any party shall
specify by written notice so given.
 
SECTION 6.5     Interpretation; Construction. Headings of the Articles and
Sections of this Agreement are for convenience of the parties only, and shall be
given no substantive or interpretive effect whatsoever. Any rule of construction
to the effect that ambiguities are to be resolved against the drafting party
shall not be applied in the construction or interpretation of this Agreement. As
used in this Agreement, the words “include” and “including,” and variations
thereof, shall not be deemed to be terms of limitation, but rather shall be
deemed to be followed by the words “without limitation.”


6

--------------------------------------------------------------------------------

SECTION 6.6     Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application of such provision to any Person
or any circumstance, is invalid or unenforceable (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.
 
SECTION 6.7  Entire Agreement; Assignment. This Agreement constitutes the entire
agreement, and supersedes all other prior agreements and understandings, both
written and oral, between the parties, or any of them, with respect to the
subject matter hereof; provided, however, that, as between the Company and
Parent, to the extent of any conflict between the Merger Agreement and this
Agreement, the terms of the Merger Agreement shall control and supersede any
such conflicting terms. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
parties, except that, without consent, each of Parent and the Company may assign
all or any of its rights and obligations hereunder to any of its Affiliates that
assume the rights and obligations of such party under the Merger Agreement.
Subject to the preceding two sentences, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns. Notwithstanding anything to the
contrary set forth herein, the Stockholder agrees that this Agreement and the
obligations hereunder shall be binding upon any Person to which record or
beneficial ownership of the Stockholder’s Subject Shares shall pass, whether by
operation or law or otherwise, including the Stockholder’s heirs, guardians,
administrators or successors and assigns, and the Stockholder agrees to take all
actions necessary to effect the foregoing.
 
SECTION 6.8    Governing Law. THIS AGREEMENT AND ALL QUESTIONS RELATING TO THE
INTERPRETATION OR ENFORCEMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN
AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A
MATTER TO ANOTHER JURISDICTION.
 
SECTION 6.9    Specific Performance. The Stockholder acknowledges that any
breach of this Agreement would give rise to irreparable harm for which monetary
damages would not be an adequate remedy and each of the Company and Parent shall
be entitled to a decree of specific performance and to temporary, preliminary
and permanent injunctive relief to prevent breaches or threatened breaches of
any of the provisions of this Agreement, without the necessity of proving the
inadequacy of monetary damages as a remedy, which shall be the sole and
exclusive remedy for any such breach.
 
SECTION 6.10   Submission to Jurisdiction. The parties hereby irrevocably submit
to the exclusive personal jurisdiction of the Court of Chancery of the State of
Delaware, or, if the Chancery Court declines jurisdiction, the United States
District Court for the District of Delaware or the courts of the State of
Delaware solely in respect of the interpretation and enforcement of the
provisions of this Agreement and hereby waive, and agree not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement may not be enforced in or
by such courts, and the parties hereto irrevocably agree that all claims
relating to such action, suit or proceeding shall be heard and determined in
such courts. The parties hereby consent to and grant any such court jurisdiction
over the person of such parties and, to the extent permitted by law, over the
subject matter of such dispute and agree that mailing of process or other papers
in connection with any such action or proceeding in the manner provided in
Section 6.4 or in such other manner as may be permitted by applicable Laws shall
be valid and sufficient service thereof.
 
7

--------------------------------------------------------------------------------

SECTION 6.11    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (b) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (c) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (d) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.11.
 
SECTION 6.12  Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile transmission or other means of electronic
transmission, such as by electronic mail in “pdf” form), each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument, and shall become effective when one or more
counterparts have been signed by each of the parties and delivered (by facsimile
or otherwise) to the other parties.
 
(Signature Page Follows)
 
8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, Parent and the Stockholder have caused this
Agreement to be duly executed as of the day and year first above written.
 

 
OCUPHIRE PHARMA, INC.
       
By:
       
Name:
   
Title:

 

 
REXAHN PHARMACEUTICALS, INC.
       
By:
 

   
Name:

Douglas J. Swirsky    
Title:

President and Chief Executive Officer




 
STOCKHOLDER
       
By:
     
Name:
   
Title:
         
Address:
         
Electronic Mail Address:

 
[Signature Page to Voting Agreement]
 


--------------------------------------------------------------------------------

Exhibit A
 
Certificate of Amendment
 
[See attached.]
 


--------------------------------------------------------------------------------

 Schedule I
 
Ownership of Shares
 
Name and Address of Stockholder
Number of Shares of Common Stock
[●]
[●]

 



--------------------------------------------------------------------------------